Citation Nr: 0023585	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  95-12 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active service from January 1965 to January 
1967 and from May 1968 to January 1970.

In an April 1987 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for a nervous condition.  The medical 
evidence on which that decision was based showed that the 
veteran's psychiatric symptoms had been diagnosed as PTSD, as 
well as a personality disorder.  Although a new claim will be 
found if the currently claimed disorder had not been 
diagnosed prior to a previously denied claim, in this case 
PTSD had been diagnosed and the RO considered that diagnosis 
in denying service connection for a mental disorder in April 
1987.  Cf. Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 
1996).  The Board of Veterans' Appeals (Board) finds that the 
April 1987 denial of service connection for a nervous 
condition incorporated the diagnosis of PTSD.  The veteran 
was notified of the April 1987 decision and did not appeal, 
and that decision became final.  38 U.S.C. § 4005(c) (1982); 
38 C.F.R. § 19.192 (1986).

In January 1988 the veteran again claimed entitlement to 
service connection for a psychiatric disorder, and in a March 
1988 rating decision the RO determined that evidence to 
reopen the previously denied claim had not been submitted.  
The veteran was also notified of the March 1988 decision and 
did not appeal, and that decision is final.  38 U.S.C. 
§ 4005(c); 38 C.F.R. § 19.192.

In January 1993 the veteran claimed entitlement to service 
connection for PTSD, and in a January 1994 rating decision 
the RO in Muskogee, Oklahoma, denied service connection for 
PTSD without finding whether new and material evidence had 
been submitted to reopen the previously denied claim.  
Regardless of the RO's disposition of the current claim, 
however, the Board is precluded from considering the 
substantive merits of the claim in the absence of a finding 
that new and material evidence has been submitted.  Hickson 
v. West, 12 Vet. App. 247 (1999).  The Board finds, 
therefore, that the issue on appeal is whether new and 
material evidence has been submitted to reopen the previously 
denied claim.

Subsequent to the January 1994 decision the veteran's claims 
file was transferred to the RO in Phoenix, Arizona, because 
he currently resides in that area.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
psychiatric disorder in March 1988, and that decision became 
final in the absence of an appeal.

2.  The evidence submitted subsequent to the March 1988 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the veteran has a 
psychiatric disorder, including PTSD, that is related to 
service, and it must be considered in order to fairly decide 
the merits of his claim.

3.  Neither the 1993 or the 1999 version of 38 C.F.R. 
§ 3.304(f) is more favorable to the veteran.

4.  The medical evidence does not show a clear or 
substantiated diagnosis of PTSD.

5.  A question of such medical complexity or controversy is 
not presented to warrant obtaining the opinion of an 
independent medical expert.


CONCLUSIONS OF LAW

1.  The March 1988 rating decision in which the RO denied 
entitlement to service connection for a psychiatric disorder 
is final, new and material evidence has been submitted, and 
the claim is reopened.  38 U.S.C. § 4005(c) (1982), 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.104, 19.192 
(1987), 38 C.F.R. § 3.156 (1999).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.304(f) (1999).

3.  The need for an independent medical opinion is not shown.  
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 3.328 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that in May 1968 the veteran was 
examined for active duty and he underwent an evaluation for 
submarine duty.  The report of the active duty examination 
indicates that his psychiatric status was normal.  The report 
of the submarine duty evaluation shows that an abnormality 
was found, but the nature of the abnormality was not shown 
and he was found to be qualified for submarine duty.  Other 
medical examination reports show a normal psychiatric 
evaluation, including his January 1970 separation 
examination.  His discharge certificates show that he had one 
year and three months of foreign service, and that he 
received the Vietnam Service Medal and the Vietnam Campaign 
Medal.

The veteran initially claimed service connection for a 
psychiatric disorder in November 1986, which he described as 
a nervous or mental condition.  In support of that claim he 
submitted a November 1986 medical report from a county health 
department indicating that he had undergone therapy several 
years earlier, but that no evaluation had been made.  He also 
presented a March 1987 medical report from a community mental 
health center summarizing his treatment at that facility 
since 1983.  The report indicates that he was treated from 
September to December 1983 and in July 1986 for clinical 
depression.  At the time of the report he was incarcerated 
for having molested his stepdaughter.  While incarcerated he 
continued to attend a weekly meeting of the Vietnam veterans 
group.

He reported having served two tours in Vietnam while assigned 
to a Navy destroyer.  He related becoming very anxious and 
nervous during his Vietnam service because he was required to 
fire ammunition which he believed to be defective.  He stated 
that he had thrown some of the ammunition into the sea, which 
resulted in his general discharge in 1970.  The therapist 
provided diagnoses of major depression, recurrent, and PTSD, 
chronic.  The therapist also stated that the veteran's mental 
illness was considered chronic and a direct result of his 
combat experience.  The therapist found that in firing 
ammunition which he perceived as defective he lived in 
constant fear for his life, especially after he witnessed an 
explosion on another ship.

The veteran was afforded a VA psychiatric examination in 
February 1987 by two board-certified psychiatrists, which 
included a review of the claims file.  During the examination 
the veteran reported having a lot of personal problems, 
including his then-current incarceration, and having an 
explosive temper.  He related an incident in which the rounds 
he fired from the ship hit some junks in the harbor rather 
than land, and having seen another ship's gun mount being 
blown off due to defective ammunition.  He stated that he 
knew that the ammunition on his ship carried the same lot 
number and he threw the ammunition over the side.  Based on 
the results of the psychiatric interview and review of the 
claims file the examiners attributed the veteran's 
psychological problems to a chronic character disorder with 
borderline and passive-aggressive tendencies.  The examiners 
found that the veteran's history and symptoms did not meet 
the diagnostic criteria for PTSD.

Based on the evidence shown above, in the April 1987 and 
March 1988 rating decisions the RO denied entitlement to 
service connection for a nervous condition.  

The evidence received subsequent to the March 1988 rating 
decision includes VA treatment records.  A January 1993 
hospital summary indicates that the veteran had a prior 
history of PTSD and that he was admitted for the treatment of 
worsening flashbacks.  He reported that his wife had been 
killed in an automobile accident in December 1992, and he had 
been present at the time of her death.  He stated that 
following her death in December 1992 he experienced an 
exacerbation of flashbacks, disorientation, and periods of 
confusion.  The hospital summary shows that a psychiatric and 
psychology consultation resulted in the diagnosis of PTSD, 
with an acute exacerbation.  The hospital summary does not 
indicate, however, whether the PTSD was caused by his wife's 
death or an in-service stressor.

In September 1993 the RO asked the veteran to provide 
detailed information regarding the stressors that he claimed 
to have experienced during service.  In an October 1993 
statement he reported that while on the USS Leary, which was 
providing gunfire support off the coast of Vietnam, many 
incidents occurred that he considered to be morally wrong and 
about which he felt shame and guilt.  He reported having 
observed the deaths of many civilians due to gunfire from the 
ship.  In another incident an explosion occurred on a nearby 
destroyer, which was thought to have been due to bad 
ammunition, and he threw the ammunition on his ship 
overboard.  He stated that he and his family had worked at 
the ammunition plant which had made the ammunition, which is 
how he knew that it was defective.  This action resulted in a 
general discharge.  He also stated that since the violent 
accidental death of his wife he had had more periodic and 
graphic remembrances.

The veteran submitted lay statements from his sister and 
mother in which they described changes in his behavior after 
he was discharged from service and his current symptoms.  He 
also submitted a citation issued to the USS Leary for 
outstanding performance of duty during the period from March 
to August 1969 in the conduct of sustained combat operations 
against enemy forces in southeast Asia.  The specific events 
cited in the commendation included the delivery of rapid and 
accurate gunfire resulting in extensive damage to assigned 
targets, serving as a rescue destroyer and defensive escort 
for search and rescue, recovery of a manned helicopter in an 
emergency landing, and assistance in the rescue of a 
Taiwanese trawler.  The veteran's Navy personnel records, 
which were received in June 1993, indicate that he served on 
board the USS Leary from October 1968 to November 1969.

Additional records were received from the community mental 
health center in November 1993.  These records show that the 
veteran sought treatment in July 1986, at which time his 
symptoms were diagnosed as major depression, recurrent, and 
PTSD.  He continued to receive treatment through February 
1989.  The report of a January 1989 psychological evaluation 
indicates that he described the incident in which another 
ship's gun mount blew up due to faulty ammunition.  He had 
also been incarcerated for having molested his stepdaughter, 
and reported feeling betrayed by the Navy and his 
stepdaughter.  The therapist found that he was easily 
startled, he demonstrated hypervigilance, he had frequent 
temper outbursts, and he felt detached from society.  He 
reported having frequent intrusive thoughts about Vietnam, 
being socially isolated and mistrustful of others, and having 
a decreased interest in activities.  As a result of the 
psychological evaluation the therapist provided diagnoses of 
PTSD and major depression, but did not indicate whether the 
disorders were due to service or his incarceration.  

The report of a November 1993 VA psychiatric examination 
indicates that the claims file was reviewed prior to the 
examination.  During the examination the veteran reported 
being on a ship in Vietnam that blew up villages, and that he 
felt guilty ever since.  He reported being on the gun line 
for two or three months but not being hit.  He also saw many 
boats blown up that were full of people, which distressed 
him.  He again reported throwing ammunition overboard, 
resulting in his general discharge.  He stated that he had 
been in multiple treatment programs for PTSD.  

When asked to describe his problems he stated that he did not 
have a job.  When the psychiatrist asked him how his 
experiences in Vietnam currently affected him, he stated that 
he didn't know, but that he had to pay for doing something 
that he had not wanted to do.  When the psychiatrist asked 
him how this disabled him he responded that he did not trust 
anyone, he could not be around other people, and he could not 
live an orderly life.

The examiner concluded that the veteran did not meet the full 
criteria for a diagnosis of PTSD.  She found that he did not 
have any nightmares or intrusive thoughts.  He did 
demonstrate avoidance of reminders of Vietnam, feeling 
detached from others, and difficulty in interpersonal 
relationships, which was also indicative of a personality 
disorder.  She agreed with the 1987 assessment that his major 
difficulty was secondary to a personality disorder and 
provided diagnoses of a history of alcohol dependence, in 
partial remission, and a borderline personality disorder.

VA treatment records show that in March 1995 he was found to 
be avoidant and he would not stand under trees because while 
he was in Vietnam he was fired on while standing under trees.  
He was also still mourning a wife who had died in his arms.  
In February 1996 he denied having had any flashbacks for 
three years.  He reported hypervigilance, insomnia, and 
passing suicidal thoughts.  In March 1996 he stated that he 
had flashbacks and that he saw and heard things that reminded 
him of Vietnam and his wife's death.  The treating physician 
provided an assessment of PTSD with mixed anxiety and 
symptoms of an obsessive-compulsive disorder.

The RO provided the veteran an additional psychiatric 
examination by a board of two psychiatrists in October 1998 
for the purpose of determining whether he has PTSD.  That 
examination included a review of the claims file.  The 
examining psychiatrists summarized the relevant information 
from the claims file, including the report of the February 
1987 examination, the treatment records from the community 
mental health center, the VA treatment records, the November 
1993 examination report, and an evaluation in October 1996 by 
his treating psychiatrist.  

The veteran reported that he served as a gunner on a 
destroyer off the coast of Vietnam.  He stated that he had 
seen dead bodies in the water but he did not indicate that he 
felt afraid or terrified, that he worried about dying, or 
that he felt helpless while he was on board ship.  He denied 
having been afraid for his life.  His main concern was 
controlling his temper and being angry and irritable.  He 
described being hyper-vigilant but denied any current 
problems with depression, flashbacks, intrusive thoughts, or 
nightmares.  He stated that he had not had nightmares for a 
long time, and that he was not taking any prescribed 
medication.  

After a mental status examination, the examining 
psychiatrists determined that the veteran did not have a 
mental disorder.  They stated that there was insufficient 
clinical symptomatology to warrant a diagnosis of PTSD; 
specifically, the veteran denied any recent persistent re-
experiencing of any past trauma.  In addition, he denied any 
exposure to a traumatic event that resulted in feelings of 
intense fear, helplessness, or horror.  In summary, the 
psychiatrists were in agreement with the previous evaluations 
in February 1987 and November 1993, both of which did not 
find sufficient symptomatology to establish a diagnosis of 
PTSD.

New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c); 38 C.F.R. §§ 3.104(a), 
19.192.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  If the Board finds that new and material 
evidence has been submitted, it must then determine whether 
the reopened claim is well grounded based on a review of all 
the evidence of record.  Only if the claim is well grounded 
can the Board apply the third step of the analysis, which is 
to re-adjudicate the claim for service connection on the 
merits, after fulfilling VA's duty to assist the veteran in 
developing the facts of the case.  See Elkins v. West, 12 
Vet. App. 209 (1999).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins, 12 Vet. App. at 209.  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The VA treatment records and the medical evidence from the 
community mental health center, both of which were received 
subsequent to the March 1988 decision, indicate that the 
veteran has PTSD.  The treatment records are new, in that 
they are not cumulative of the evidence considered by 
decisionmakers in March 1988.  The evidence is material 
because it bears directly and substantially on the issue 
under appeal, that being whether the veteran has a 
psychiatric disorder that is related to service.  The Board 
finds, therefore, that new and material evidence has been 
submitted, and the claim of entitlement to service connection 
for a psychiatric disorder, including PTSD, is reopened.

The RO conducted a de novo adjudication of the claim in 
January 1994, without considering the issue of new and 
material evidence.  The RO also provided the veteran with the 
laws and regulations pertaining to service connection, and 
the veteran submitted arguments and evidence on that issue.  
Curry v. Brown, 7 Vet. App. 59, 68 (1994).  The Board further 
finds, therefore, that it may consider the substantive merits 
of the claim without prejudice to the veteran.  See Bernard v 
Brown, 4 Vet. App. 384 (1993) (after a finding that new and 
material evidence has been submitted, the Board may proceed 
with a decision on the merits only if such action is not 
prejudicial to the veteran).

Legal Criteria for Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

The Board notes that subsequent to initiation of the 
veteran's appeal, the regulation pertaining to service 
connection for PTSD, 38 C.F.R. § 3.304(f), was revised.  In 
accordance with the holding of the Court of Appeals for 
Veterans Claims (formerly the Court of Veterans Appeals) 
(Court) in Karnas v. Derwinski, 1 Vet. App. 308 (1991), if a 
regulation changes after the claim has been filed but prior 
to the conclusion of the appellate process, the provision 
that is more favorable to the veteran applies.  VA's General 
Counsel has held that where a law or regulation changes 
during the pendency of a claim, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  
VAOPGCPREC 3-2000.

Pursuant to 38 C.F.R. § 3.304(f) as it was initially 
promulgated in 1993, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressor.  The regulation made no 
reference to any criteria, in terms of the sufficiency of the 
symptomatology or stressor, to be applied in determining if 
the veteran has PTSD.

The original version of 38 C.F.R. § 3.304(f) relied upon the 
Diagnostic and Statistical Manual of Mental Disorders, Third 
Edition, Revised (DSM-III-R), which defined and required 
specific symptomatology and stressors in diagnosing PTSD.  
Effective in November 1996, VA adopted the diagnostic 
criteria in the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV) for evaluating mental 
disorders.  38 C.F.R. § 4.130.  

The Court has held that the DSM-III-R criteria, and by 
deduction the DSM-IV criteria, cannot be read in a manner 
that imposes requirements over and above those included in 
38 C.F.R. § 3.304(f).  Therefore, a "clear diagnosis" of 
PTSD by a mental health professional, regardless of whether 
the diagnosis is based on DSM-III-R or DSM-IV, must be 
presumed to concur with the applicable diagnostic criteria 
for that disorder in terms of the adequacy of the 
symptomatology and the stressor.  If the Board finds that the 
diagnosis does not comply with the applicable diagnostic 
criteria pertaining to the adequacy of the symptomatology or 
the severity of the stressor, remand of the case for 
clarification of the diagnosis or additional examination is 
required.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The regulation was revised in 1999 in order to bring it into 
conformance with the Court's holding in Cohen.  Direct 
Service Connection (Post Traumatic Stress Disorder), 64 Fed. 
Reg. 32807 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f)).  The change in the regulation was effective 
March 7, 1997, the date of the Court's decision in Cohen.  
According to the revised regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).  If the veteran did not serve in combat, 
the record must contain corroborative evidence that the in-
service stressor occurred.  See Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).

If the diagnosis of a mental disorder does not conform to the 
DSM-IV, or is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a).

When the veteran's claim was adjudicated in January 1994, the 
RO denied service connection on the basis that a current 
diagnosis of PTSD was not shown.  The RO did not reference 
any diagnostic criteria in making that assessment, but relied 
on the opinion provided by the VA examiner.  Because the 
medical opinion was rendered in 1993, prior to the adoption 
of the DSM-IV, the examiner presumably relied on the 
diagnostic criteria in DSM-III-R in finding that the 
veteran's symptoms did not meet the diagnostic criteria for 
PTSD.  In a November 1998 supplemental statement of the case 
the RO again found that the veteran did not have PTSD, based 
on the results of the October 1998 VA examination.  The 
October 1998 medical opinion, which was provided subsequent 
to VA's adoption of the DSM-IV in evaluating psychiatric 
disabilities, was presumably based on the DSM-IV diagnostic 
criteria.  

The Board finds that by reference the RO applied the DSM-IV 
diagnostic criteria, as required by 38 C.F.R. § 4.125, and 
the revision to 38 C.F.R. § 3.304(f) in confirming the denial 
of service connection for PTSD in November 1998.  Although 
the veteran has not been provided the revised version of 
38 C.F.R. § 3.304(f), he has consistently argued that his 
psychiatric symptoms were diagnosed as PTSD, without any 
reference to specific diagnostic criteria.  The Board finds, 
therefore, that it can consider the original and revised 
regulation without prejudice to the veteran.  Bernard, 4 Vet. 
App. at 384.

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

The Board concludes that the veteran's claim for service 
connection for PTSD is well grounded because the medical 
evidence shows that a diagnosis of PTSD has been rendered, 
the veteran has provided lay evidence of an in-service 
stressor, and the medical evidence indicates that the PTSD is 
related to the claimed stressors.  Gaines v. West, 11 Vet. 
App. 353 (1998).  VA has a duty, therefore, to assist him in 
the development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); see also Epps v. Gober, 9 Vet. App. 341 (1996), 
aff'd, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 118 
S.Ct. 2348 (1998).  The relevant evidence consists of the 
veteran's service records, VA and private treatment records, 
the reports of VA psychiatric examinations in February 1987, 
November 1993, and October 1998, and the veteran's 
statements.  

The Board notes that the veteran's representative has asked 
the Board to obtain an independent medical opinion to resolve 
any conflicting diagnoses of the veteran's psychiatric 
symptoms.  38 U.S.C.A. § 7109; 38 C.F.R. § 3.328.  In light 
of the VA examinations that have been provided, the Board 
finds that a medical complexity or controversy does not exist 
to warrant an additional medical opinion.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's claim and that VA has 
fulfilled its obligation to assist him in the development of 
the facts of his case.

The Board has reviewed the evidence of record and finds that 
a preponderance of that evidence shows that the veteran does 
not have PTSD, or any other psychiatric disorder, that is 
related to service.  His service medical records do not 
indicate that a chronic psychiatric disorder was shown during 
service, and he does not claim otherwise.  He claims to have 
PTSD as the result of serving in Vietnam.

In the March 1987 report the veteran's therapist provided a 
diagnosis of PTSD, which the therapist related to the 
veteran's Vietnam service.  Although the therapist related 
the diagnosis to the veteran having been in fear for his life 
while serving on the Navy destroyer, in providing the 
diagnosis the therapist did not describe any of the veteran's 
psychiatric symptoms in terms of the diagnostic criteria for 
PTSD.  In another words, the therapist did not provide any 
rationale for the diagnosis.  The Board finds, therefore, 
that the March 1987 medical report is of relatively low 
probative value.  See Hernandez-Toyens v. West, 11 Vet. App. 
379 (1998) (the failure of the physician to provide a basis 
for his/her opinion goes to the weight or credibility of the 
evidence).

In February 1987 the veteran was examined by a panel of two 
board-certified psychiatrists, which included a review of the 
evidence in the claims file, including his service records.  
As a result of that examination the psychiatrists determined 
that he had not demonstrated the symptoms indicative of PTSD, 
but that his social and industrial impairment was due to a 
character disorder.  Because the examination was conducted by 
two board-certified psychiatrists, it included a review of 
the evidence in the claims file, and it was conducted for the 
definitive purpose of determining whether the veteran has 
PTSD, the report of the February 1987 examination is highly 
probative.  Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 
1997) (the Board is entitled to determine the weight, 
credibility, and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence); see also Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (an opinion that is based on review of the entire 
record is more probative than an opinion based on the 
veteran's reported history).

The treatment records from the community mental health center 
indicate that the veteran received treatment from July 1986 
to February 1989 with diagnoses of major depression and PTSD.  
The records do not provide the rationale for the diagnosis, 
in terms of any relevant diagnostic criteria, and the 
therapist did not describe any specific symptoms that were 
attributable to PTSD.  In addition, the treatment records do 
not show that the PTSD symptoms were caused by an in-service 
stressor, rather than the veteran's conviction and 
incarceration for child molestation, both of which were 
included in his relevant history.

The report of the January 1989 psychological evaluation 
indicates that the veteran demonstrated being easily 
startled, hypervigilance, frequent temper outbursts, feeling 
detached from society, frequent intrusive thoughts about 
Vietnam, being socially isolated, and having a decreased 
interest in activities.  As a result of the psychological 
evaluation the psychologist provided diagnoses of PTSD and 
major depression.  The psychologist did not indicate whether 
the PTSD symptoms were due to the stressors that occurred 
during service or the veteran's conviction and incarceration.  
In addition, that opinion was rendered approximately four 
years prior to the veteran's current claim for service 
connection for PTSD, and is not indicative of a current 
diagnosis of that disorder.  See Degmetich v. Brown, 104 F3d. 
1328 (Fed. Cir. 1997) (the veteran must currently have the 
claimed disorder to warrant a grant of service connection).

The January 1993 hospital summary indicates that the veteran 
had PTSD, but does not relate the PTSD symptoms to an in-
service stressor.

The VA examiner in November 1993 concluded, based on the 
psychiatric interview and review of the evidence in the 
claims file, that the veteran did not meet the full criteria 
for a diagnosis of PTSD.  She found that he did not have any 
nightmares or intrusive thoughts.  He did demonstrate 
avoidance of reminders of Vietnam, feeling detached from 
others, and difficulty in interpersonal relationships, which 
she found was also indicative of a personality disorder.  She 
agreed with the 1987 assessment that his major difficulty was 
secondary to a personality disorder and not PTSD.  Because 
that opinion was based on review of the objective evidence in 
the claims file, and included an analysis of the relevant 
diagnostic criteria, the Board finds that it is highly 
probative.  Madden , 123 F.3d at 1481.

The VA treatment records indicate that the veteran was seen 
several times in 1995 and 1996 with diagnoses of PTSD, 
anxiety, and obsessive-compulsive traits.  The therapist did 
not provide any clinical findings in support of the 
diagnosis, or any rationale in terms of the relevant 
diagnostic criteria.  The Board finds, therefore, that the VA 
treatment records are of low probative value.  Hernandez-
Toyens, 11 Vet. App. at 379.

The board of two psychiatrists determined in October 1998 
that the veteran's social and behavioral problems were not 
due to any mental disorder.  They found that there was 
insufficient clinical symptomatology to support a diagnosis 
of PTSD, in that the veteran denied any current or recent 
persistent re-experiencing of a traumatic event.  Although he 
had reported serving on the destroyer during his Vietnam 
service, he did not describe any feelings of fear, terror, or 
helplessness during that service.  They found that he had not 
been exposed to a traumatic event that resulted in feelings 
of intense fear, helplessness, or horror.  The psychiatrists 
referenced the medical records in the claims file, including 
the records indicating that he had PTSD, and found that the 
diagnostic criteria for PTSD had not been met.  Because that 
opinion was based on a review of the relevant medical records 
and included an analysis of the diagnostic criteria, the 
Board finds that the report of the examination is highly 
probative.  Madden, 123 F.3d at 1481; see also Owens, 7 Vet. 
App. at 433.

Entitlement to service connection for PTSD requires a "clear" 
diagnosis of the disorder, according to the original version 
of 38 C.F.R. § 3.304(f), or medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), pursuant 
to the revised regulation.  For the reasons shown above the 
Board finds that a preponderance of the medical evidence, in 
terms of its probative value, shows that the veteran does not 
have PTSD or any other psychiatric disorder that is related 
to service.  The medical evidence does not show a "clear" 
diagnosis of PTSD, or a diagnosis that conforms to the 
diagnostic criteria in DSM-IV; neither version of the 
regulation is, therefore, more beneficial to the veteran.  
VAOPGCPREC 3-2000.  Because a clear or substantiated 
diagnosis of PTSD is not shown, a determination of the 
veteran's combat status or verification of the claimed 
stressors is not warranted.  The Board has determined that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a psychiatric disorder, 
including PTSD.


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder, including PTSD, is denied.




		
	N. W. Fabian
Acting Member, Board of Veterans' Appeals

 

